IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

NASHVILLE DIVISION
MAY SISK, *
individually, *
Plaintiff, *

Vv. * Case No.

x

%

LLBJ, LLC a/k/a LLBJ REAL ESTATE

 

HOLDINGS, LLC, *
a foreign limited liability company, *
Defendant.
COMPLAINT

Plaintiff MAY SISK (“SISK” or “Plaintiff’) hereby sues Defendant LLBJ, LLC a/k/a
LLBJ REAL ESTATE HOLDINGS, LLC (“LLBJ, LLC” or “Defendant”) pursuant to the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. (“ADA”), and its implementing
regulations, the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (““ADAAG”) and alleges as
follows:
JURISDICTION AND PARTIES
1. This is an action for declaratory and injunctive relief pursuant to Title III of the
ADA. This Court is vested with original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331
and 1343 for Plaintiff's claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant LLBJ,
LLC’s failure to remove physical barriers to access and violations of Title III of the ADA.
2. Venue is properly located in the Middle District of Tennessee pursuant to 28 U.S.C.
§ 1391(b) because venue lies in the judicial district of the property situs or the judicial district in

which a substantial part of the events or omissions giving rise to Plaintiff's claims occurred. The

Page 1 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 1 of 13 PageID #: 1
Defendant’s property is located in and does business within this judicial district and all events
giving rise to this lawsuit occurred in this judicial district.

3. Plaintiff, MAY SISK, is and has been at all times relevant to the instant matter, a
natural person residing in Tennessee and is sui juris.

4. Plaintiff is an individual with disabilities as defined by the ADA and is substantially
limited in performing one or more major life activities, including but not limited to: walking,
standing, grabbing, grasping and/or pinching. Plaintiff uses a wheelchair for mobility purposes.

5, Plaintiff is also an independent advocate of the rights of similarly situated disabled
persons and is a “tester” for the purpose of enforcing Plaintiff's civil rights, monitoring,
determining and ensuring whether places of public accommodation are in compliance with the
ADA. Plaintiff's motivation to return to a location, in part, stems from a desire to utilize ADA
litigation to make her home community more accessible for Plaintiff and others; and pledges to do
whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so an
injunction can be issued correcting the numerous ADA violations on the subject property,
including returning to Mazatlan Mexican Restaurant as soon as it is accessible (“Advocacy
Purposes”).

6. Defendant, LLBJ, LLC, is a foreign limited liability company conducting business
in the State of Tennessee and within this judicial district.

FACTUAL ALLEGATIONS

7. In August of 2019, Plaintiff was a patron at Mazatlan Mexican Restaurant, a
business located at 839 Briley Parkway, Nashville, Tennessee.

8. LLBJ, LLC, is the owner, lessor, and/or operator/lessee of the real property and

improvements that are the subject of this action, specifically Mazatlan Mexican Restaurant and its

Page 2 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 2 of 13 PagelD #: 2
attendant facilities, including vehicular parking and exterior paths of travel within the site

identified by the Nashville Planning Department by Parcel ID: 10700008600 (“Subject Facility”,

Subject Property).
9. Plaintiff lives less than 3 miles from the Subject Facility.
10. | Because Mazatlan Mexican Restaurant is in the immediate vicinity of the Plaintiffs

residence, she is constantly in the area where the subject facility is located and therefore travels
near the Subject Facility each time she leaves her residence, i.e., numerous times every week.

11. Plaintiff's access to Mazatlan Mexican Restaurant located at 839 Briley Parkway,
Nashville, Tennessee (“Subject Property”, “Subject Facility”), and/or full and equal enjoyment of
the food, beverages, services, facilities, privileges, advantages and/or accommodations offered
therein were denied and/or limited because of her disabilities, and she will be denied and/or limited
in the future unless and until Defendant, LLBJ, LLC, is compelled to remove the physical barriers
to access and correct the ADA violations that exist at Mazatlan Mexican Restaurant, including
those set forth in this Complaint.

12. Plaintiff has visited Mazatlan Mexican Restaurant at least once before as a patron
and advocate for the disabled. Plaintiff intends on revisiting Mazatlan Mexican Restaurant within
six months of the filing of this Complaint or sooner, as soon as the barriers to access detailed in
this Complaint are removed. The purpose of the revisit is to be a regular patron, to determine if
and when Mazatlan Mexican Restaurant is made accessible, and to maintain standing for this
lawsuit for Advocacy Purposes.

13. Living in the immediate vicinity, Plaintiff intends on revisiting Mazatlan Mexican
Restaurant to enjoy the same dining experience and related services as a non-disabled patron as

well as for Advocacy Purposes, but does not intend to re-expose herself to the ongoing barriers to

Page 3 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 3 of 13 PagelD #: 3
access and engage in a futile gesture of visiting the public accommodation known to Plaintiff to
have numerous and continuing barriers to access.

14. Plaintiff traveled to dining experience and related services as a patron and as an
independent advocate for the disabled, encountered and/or observed the barriers to access that are
detailed in this Complaint, engaged those barriers where physically possible, suffered legal harm
and legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers

to access present at Mazatlan Mexican Restaurant.

COUNT I- CLAIM FOR INJUNCTIVE RELIEF
(Against Defendant for ADA Violations)

15. The effective date of Title III of the ADA was January 26, 1992 (or January 26,
1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.
§ 12181; 28 C.F.R. § 36.508(a).

16. Mazatlan Mexican Restaurant is a public accommodation and _ service
establishment.

17. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department
of Justice and Office of Attorney General promulgated federal regulations to implement the
requirements of the ADA. 28 C.F.R. Part 36.

18. Public accommodations were required to conform to these regulations by January
26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of
$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

19. Mazatlan Mexican Restaurant must be, but is not, in compliance with the ADA and
the ADAAG.

20. _— Plaintiff has attempted to, and has to the extent possible, accessed Mazatlan

Mexican Restaurant in her capacity as a patron at Mazatlan Mexican Restaurant and as an

Page 4 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 4 of 13 PagelD #: 4
independent advocate for the disabled, but could not fully do so because of her disabilities
resulting from the physical barriers to access, dangerous conditions and ADA violations that exist
at Mazatlan Mexican Restaurant that preclude and/or limit her access to Mazatlan Mexican
Restaurant and/or the goods, services, facilities, privileges, advantages and/or accommodations
offered therein, including those barriers, conditions and ADA violations more specifically set
forth in this Complaint.

21. Plaintiff intends to visit Mazatlan Mexican Restaurant again in the very near future
as a customer and as an independent advocate for the disabled, in order to utilize all of the food,
beverages, services, facilities, privileges, advantages and/or accommodations commonly offered
to able-bodied patrons of Mazatlan Mexican Restaurant but will be unable to fully do so because
of her disability and the physical barriers to access, dangerous conditions and ADA violations
that exist at Mazatlan Mexican Restaurant that preclude and/or limit her access to Mazatlan
Mexican Restaurant and/or the food, beverages, services, facilities, privileges, advantages and/or
accommodations offered therein, including those barriers, conditions and ADA violations more
specifically set forth in this Complaint.

22. Defendant, LLBJ, LLC, has discriminated against Plaintiff (and others with
disabilities) by denying her access to, and full and equal enjoyment of the goods, services,
facilities, privileges, advantages and/or accommodations of Mazatlan Mexican Restaurant, as
prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §
12182(b)(2)(A)(iv).

23. Defendant, LLBJ, LLC, will continue to discriminate against Plaintiff and others
with disabilities unless and until Defendant, LLBJ, LLC, is compelled to remove all physical

barriers that exist at Mazatlan Mexican Restaurant, including those specifically set forth herein,

Page 5 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 5 of 13 PagelID #: 5
and make Mazatlan Mexican Restaurant accessible to and usable by Plaintiff and other persons

with disabilities.

24. A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff s

access to Mazatlan Mexican Restaurant and the full and equal enjoyment of the food, beverages,

services, facilities, privileges, advantages and accommodations of Mazatlan Mexican Restaurant

include, but are not limited to:

a.

PARKING

The plaintiff could not utilize the parking facility without the
fear and stress of being unable to exit or re-enter her vehicle due
to the likelihood of a vehicle being parked directly beside her
vehicle because the defendant failed to provide access aisles
serving the designated accessible spaces in violation of Section
4.6 of the 1991 ADAAG and Sections 208 and 502 of the 2010
ADAAG. This violation made it dangerous and difficult for
Plaintiff to exit and enter her vehicle while parked at the Subject
Property.

The plaintiff could not safely offload her wheelchair from her
vehicle because there is no designated van accessible parking
space present (which is required to provide sufficient space for
her to safely and independently exit her vehicle) in violation of
Section 4.6 of the 1991 ADAAG and Sections 208, 302 and 502
of the 2010 ADAAG. This violation made it difficult and
dangerous for Plaintiff to exit and enter her vehicle while parked
at the Subject Property.

The plaintiff could not safely utilize the parking facility because
the designated accessible parking spaces were not level in
violation of Section 4.6.3 of the 1991 ADAAG and Section
502.4 of the 2010 ADAAG. This violation made it difficult for
Plaintiff to access Mazatlan Mexican Restaurant from the
parking lot.

The plaintiff could not safely utilize the parking facility without
the fear and stress of being unable to re-enter her vehicle because
of the likelihood of a vehicle being parked directly beside her
vehicle because the accessible parking space had no visible

Page 6 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 6 of 13 PagelD #: 6
upright signage so that the space could be identified with a car
parked in the space in violation of Section 4.6 of the 1991
ADAAG and Sections 302 and 502 of the 2010 ADAAG. This
violation made it difficult and dangerous for Plaintiff to exit and
enter her vehicle while parked at the Subject Property.

ACCESSIBLE ROUTES

e. The plaintiff could not safely traverse the accessible route from
the parking spaces to the accessible entrance because the route
requires wheelchair users to pass behind parked vehicles and,
though unmarked, crosses vehicular way. This dangerous
condition is maintained by Defendant in contravention of
Section 4.3 of the 1991 ADAAG and Section 502.3 of the 2010
ADAAG. This violation made it difficult for Plaintiff to access
Mazatlan Mexican Restaurant from the parking lot.

f. The plaintiff was unable to safely traverse the only path of travel
from the accessible parking stalls to the restaurant’s entrance
due to changes in level within the parking lot which are too steep
as a result of poor maintenance of the path of travel by
Defendant. Violations: There are changes in level along the only
possible paths of travel to access the subject facilities which
exceed ‘4 to % inches in violation of Sections 4.3 and 4.5.2 of
the 1991 ADAAG and Section 403 of the 2010 ADAAG. These
accessible features are not being maintained by Defendant in
violation of 28 CFR § 36.211. These violations made it
dangerous and difficult for Plaintiff to access Mazatlan Mexican
Restaurant from the parking lot.

BUILT-UP CURB RAMP

g. The plaintiff could not safely utilize the built-up curb ramp as
the transition at the bottom of the ramp was too high because of
cracked and/or broken pavement. Violation: The transition from
the parking facility pavement to the bottom edge of the built-up
curb ramp is not flush or free of abrupt vertical changes in level
due to the defendant’s failure to maintain this accessible element
in violation of 28 CFR § 36.211, Section 4.7.2 of the 1991
ADAAG, and Sections 303.3 and 406 of the 2010 ADAAG.
These violations made it difficult for Plaintiff to access Mazatlan
Mexican Restaurant from the parking lot.

h. The plaintiff could not safely use the built-up curb ramp along
the accessible route from the accessible parking spaces to the

Page 7 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 7 of 13 PagelD #: 7
entry door as the ramp projects into the vehicular traffic lane
along the facility storefront. Violation: The built-up curb ramp
extends into the lane of vehicular way which runs through the
parking facility. This is a violation of Section 4.7.6 of the 1991
ADAAG and Section 406.5 of the 2010 ADAAG. This violation
made it dangerous for Plaintiff to access Mazatlan Mexican
Restaurant from the parking lot.

i. The plaintiff could not safely traverse the path of travel from the
parking area to the restaurant entrance because the curb ramp
run had flared side slopes that were too steep and lacked the
required level top landing area. Violation: The curb ramp’s
flared side slopes exceed 1:10 and has no top ramp level landing
area in violation of Section 4.7.5 and 4.8.4 of the 1991 ADAAG
and Sections 406.3 and 406.4 of the 2010 ADAAG. These
violations made it difficult for Plaintiff to access Mazatlan
Mexican Restaurant from the parking lot.

MAINTENANCE PRACTICES
J. Defendant has a practice of failing to maintain the accessible
features of the facility, creating barriers to access for the
Plaintiff, as set forth herein, in violation of 28 CFR § 36.211.

This violation made it dangerous and difficult for Plaintiff to
access Mazatlan Mexican Restaurant.

k. Defendant has failed to modify its discriminatory maintenance
practices to ensure that the subject facility is readily accessible
to and usable by disabled individuals, in violation of 28 CFR §§
36.302 and 36.211. These violations made it dangerous and
difficult for Plaintiff to access Mazatlan Mexican Restaurant.

25. The discriminatory violations described above are not an exhaustive list of the
Defendant’s current barriers to equal access and violations of the ADA because Plaintiff was
unable to access and assess all areas of the subject premises due to the architectural barriers
encountered. A complete list of the subject location’s ADA violations affecting the Plaintiff as a
wheelchair user, and the remedial measures necessary to remove same, will require an on-site
inspection by Plaintiff's representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of discriminatory

Page 8 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 8 of 13 PagelD #: 8
violations through expert findings of personal observation, she has actual notice that the defendant
does not intend to comply with the ADA.

26. The defendant has a practice of failing to maintain the accessible elements at the
Subject Facility by neglecting its continuing duty to review, inspect, and discover transient
accessible elements which by the nature of their design or placement, frequency of usage, exposure
to weather and/or other factors, are prone to shift from compliant to noncompliant, so that said
elements are discovered and remediated. Defendant failed and continues to fail to alter its
inadequate maintenance practices to prevent future recurrence of noncompliance with dynamic
accessible elements at the Subject Facility in violation of 28 CFR §§ 36.202 and 36.211. These
violations, as referenced hereinabove, made it impossible for Plaintiff, as a wheelchair user, to
experience the same access to the food, beverages, services, facilities, privileges, advantages and
accommodations of Mazatlan Mexican Restaurant as Defendant’s able-bodied patrons.

27. Accessible elements at Mazatlan Mexican Restaurant have been altered and/or
constructed since 2010.

28. The foregoing violations are violations of the 1991 ADAAG, and the 2010
ADAAG, as adopted by the U.S. Department of Justice. In instances where the 2010 ADAAG
standards do not apply, the 1991 ADAAG standards apply, and all of the alleged violations set
forth herein can be modified to comply with the 1991 ADAAG standards.

29. The removal of the physical barriers, dangerous conditions and ADA violations
alleged herein is readily achievable and can be accomplished and carried out without significant
difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

30. Each of the violations alleged herein is readily achievable to modify to bring

Mazatlan Mexican Restaurant into compliance with the ADA.

Page 9 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 9 of 13 PagelD #: 9
31. Removal of the physical barriers and dangerous conditions present at Mazatlan
Mexican Restaurant is readily achievable because of the site conditions at the subject property, the
structural design of the subject facility, and the straightforward nature of the necessary
modifications.

32. To assist businesses in offsetting the costs associated with complying with the ADA
and removing barriers to access for individuals with disabilities, Section 44 of the IRS Code
provides a tax credit for small business owners, and Section 190 of the IRS Code provides a tax
deduction for all business owners, including the Defendant.

33. | Removal of the physical barriers and dangerous conditions at Mazatlan Mexican
Restaurant is readily achievable because of the relative low cost of the necessary modifications
and the Defendant has the financial resources to make the modifications, including the financial
assistance made available to Defendant by the government pursuant to Section 44 and/or Section
190 of the IRS Code.

34. By continuing to maintain and/or operate the subject property with discriminatory
conditions in violation of the ADA, Defendant contributes to Plaintiff's sense of isolation and
segregation and deprives Plaintiff of the full and equal enjoyment of the goods, services, facilities,
privileges, and accommodations available to able bodied individuals of the general public.

35. | Defendant is required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its places of public accommodation that have
existed prior to January 26, 1992, 28 CFR 36.304(a); additionally, if there has been an alteration
to Defendant’s place of public accommodation since January 26, 1992, then Defendant is required
to ensure to the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use wheelchairs, 28

Page 10 of 13

Case 3:19-cv-01017 Document 1 Filed 11/15/19 Page 10 of 13 PagelD #: 10
CFR 36.402; and finally, if the Defendant’s facilities were designed and constructed for first
occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
facilities must be readily accessible to and useable by individuals with disabilities as defined by
the ADA. To date, Defendant has failed to comply with this mandate.

36. Plaintiff is without adequate remedy at law and is suffering irreparable harm and
reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendant,
LLBJ, LLC, is required to remove the physical barriers, dangerous conditions and ADA violations
that exist at Mazatlan Mexican Restaurant, including those alleged herein. Considering the balance
of hardships between the Plaintiff and Defendant, a remedy in equity is warranted.

37. Plaintiffs requested relief serves the public interest.

38. Plaintiff's counsel is entitled to recover its reasonable attorneys’ fees and costs of
litigation from Defendant, LLBJ, LLC pursuant to 42 U.S.C. §§ 12188, 12205 and 28 CFR 36.505.
Plaintiff will be denied full and equal access to the subject premises, as provided by the ADA
unless the injunctive relief requested herein is granted.

39. Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant
Plaintiff injunctive relief; including an Order to alter the subject facilities to make them readily
accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and
closing the subject facilities until the requisite modifications are completed, and ordering
Defendant to fulfill its continuing duty to maintain the accessible features at the premises in the
future as mandated by 28 CFR 36.211.

WHEREFORE, the Plaintiff prays as follows:

A. That the Court find Defendant, LLBJ, LLC, in violation of the ADA
and ADAAG;

B. That the Court enter an Order requiring Defendant, LLBJ, LLC, to

Page 11 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 11 of 13 PagelD #: 11
(i) remove the physical barriers to access and (ii) alter Mazatlan
Mexican Restaurant to make the subject property readily accessible
to and useable by individuals with disabilities to the full extent
required by Title III of the ADA;

G. That the Court enter an Order directing Defendant, pursuant to 28
C.F.R. §36.211, to fulfill its continuing duty to maintain its
accessible features and equipment so that the facility remains
accessible to and useable by individuals with disabilities to the full
extent required by Title III of the ADA;

Dz. That the Court enter an Order directing Defendant to implement and
carry out effective policies, practices, and procedures to maintain
the accessible features and equipment pursuant to 28 C.F.R. §36.302
and 28 C.F.R. §36.211.

E. That the Court enter an Order directing Defendant to evaluate and
neutralize its policies and procedures towards persons with
disabilities for such reasonable time so as to allow them to undertake
and complete corrective procedures;

F. An award of attorneys’ fees, costs (including expert fees), and
litigation expenses pursuant to 42 U.S.C. § 12205;

G. An award of interest upon the original sums of said award of
attorney’s fees, costs (including expert fees), and other expenses of
suit; and

H. Such other relief as the Court deems just and proper, and/or is

allowable under Title III of the Americans with Disabilities Act.

 

 

Dated this the AZ day of (ack, — , 2019.
Respectfully submitted,
¥ of
Luke Sandersort1 Esq!

Counsel for Plaintiff

Tennessee State Bar No.: iS } ( 0

Page 12 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 12 of 13 PagelD #: 12
Of Counsel:

Wampler & Pierce, P.C.

44 N 2" Street, Ste 502

Memphis, TN 38103

Telephone: (901) 523-1844

Email: lukesanderson55@gmail.com

DEFENDANT TO BE SERVED:
LLBJ, LLC

c/o Lewis Ray, as Registered Agent
6860 Lee Hwy.

Chattanooga, TN 37421-2444

Page 13 of 13

Case 3:19-cv-01017 Document1 Filed 11/15/19 Page 13 of 13 PagelD #: 13
